Title: John Paul Jones to the Commissioners, 3 July 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      
       3 July 1778
      
     
     Being informed from good authority that the Minister desired much to converse with me on a subject of great utility to the United States of America —as there was then no prospect of obtaining permission to sell the prizes—or of getting the prisoners exchanged soon, I thought it for the interest of the Service that I shoud come myself to Paris. It was necessary too that some measure shoud be adopted to quiet the minds of the people in the Ranger.
     The Minister told me his plan—But demanded my parole of Honour not to reveal it to any person whatsoever. I am not therefore at Liberty to communicate it even to you, unless you will first get me absolved of my Parole And also allow me to inform the Minister that it is what you have insisted upon knowing.
     I can how-ever assure you that what has been communicated to me is perfectly consistent with my Duty as an American Officer—With the interests of the United States—and with the most disinterested friendship on the part of France—because tho’ it will contribute to the success and Honor of the American arms, it will involve America in no Expence.
     The Opinion of the Minister is that the success of this plan depends upon the most profound secrecy in the meantime—and I shall at a proper season give the most convincing proofs that it is not an affair of my seeking—and also that my journey to Paris has been perfectly consistent with my instructions from Congress and with My Duty as an American Officer, acting from principle, and having the satisfaction to know that my past conduct has always been honored with the most ample approbation.
    